Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on November 21, 2019. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.




Claim Objections
Claims 1-10, 15, and 20 are objected to because of the following informalities: 
Claim 1
“wafer” should be --a wafer--
“the metal oxide adhesion layer” should be --the metal or metal oxide adhesion layer on the thermal oxide layer--
Claim 2-10
“the device” should be --the piezoelectric device--
Claim 2
“the thermal oxide” should be --the thermal oxide layer--
Claim 6
“the metal oxide adhesion layer” should be --the metal or metal oxide adhesion layer on the thermal oxide layer--
Claim 8
“the PMNPT material” should be --the PMNPT piezoelectric layer--
“.2” should be --0.2--
“.8 to 0.2” should be --0.8 to 0.2.--
Claim 10
“the platinum lower electrode” should be --the lower electrode composed of platinum--
Claim 15
“the second metal” should be --the second metal layer--

Claim 20
“the silicon wafer” should be --the single crystal silicon wafer--
“the metal oxide adhesion layer” should be --the titanium oxide adhesion layer--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 15-19 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Yonemura et al. (U.S. Publication No. 2017/0148974; hereinafter “Yonemura”).
Regarding claim 1, Yonemura discloses a piezoelectric device, comprising: a substrate (Fig. 6, 110; [0095]); a thermal oxide layer (Fig. 6, 51; [0095]) on wafer (Fig. 6, 110/51 in combination; [0095]); a metal or metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) on the thermal oxide layer (Fig. 6, 51; [0095]); a lower electrode (Fig. 6, 60; [0096]) on the metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]); a seed layer (Fig. 6, 70a; [0096]) on the lower electrode (Fig. 6, 60; [0096]); a lead magnesium niobate-lead titanate (PMNPT) piezoelectric layer (Fig. 6, 70m; [0085]) on the seed layer (Fig. 6, 70a; [0096]); and an upper electrode (Fig. 6, 80; [0095]) on the PMNPT piezoelectric layer (Fig. 6, 70m; [0085, 0101]).  
Regarding claim 2, Yonemura discloses the device of claim 1, wherein the wafer (Fig. 6, 110/51 in combination; [0095]) comprises a silicon substrate (Fig. 6, 110; [0095]) and the thermal oxide (Fig. 6, 51; [0095]) is silicon oxide (Fig. 6, 51; [0095]).  
Regarding claim 3, Yonemura discloses the device of claim 2, wherein the metal or metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) includes one or more of titanium ([0100), nickel, chromium.  
Regarding claim 4, Yonemura discloses the device of claim 3, wherein the metal or metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) is composed of titanium oxide ([0100). 
Regarding claim 6, Yonemura discloses the device of claim 3, wherein the metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) comprises niobium oxide or titanium oxide ([0100).  
Regarding claim 7, Yonemura discloses the device of claim 1, wherein the lower electrode (Fig. 6, 60; [0096]) is composed of platinum ([0077]).  
Regarding claim 8, Yonemura discloses the device of claim 1, wherein the PMNPT material (Fig. 6, 70m
Regarding claim 9, Yonemura discloses the device of claim 1, wherein the PMNPT piezoelectric layer (Fig. 6, 70m; [0085]) has a <001> crystallographic orientation ([0082]).  
Regarding claim 10, Yonemura discloses the device of claim 1, wherein the upper electrode (Fig. 6, 80; [0095]) has a same composition as the platinum ([0077]) lower electrode (Fig. 6, 60; [0096]).  
Regarding claim 11, Yonemura discloses a method of fabricating a piezoelectric device, comprising: forming (Fig. 6; [0095]-[0096]) an adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) on a thermal layer (Fig. 6, 51; [0095]) of a substrate (Fig. 6, 110; [0095]); depositing (Fig. 6; [0095]-[0096]) a lower electrode (Fig. 6, 60; [0096]) on the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]); forming (Fig. 6; [0095]-[0096]) a seed layer (Fig. 6, 70a; [0096]) on the lower electrode (Fig. 6, 60; [0096]); depositing (Fig. 6; [0095]-[0096]) a lead magnesium niobate-lead titanate (PMNPT) piezoelectric layer (Fig. 6, 70m; [0085]) on the seed layer (Fig. 6, 70a; [0096]) by physical vapor deposition ([0096]); and depositing (Fig. 6; [0095]-[0096]) an upper electrode (Fig. 6, 80; [0095]) on the PMNPT piezoelectric layer (Fig. 6, 70m; [0085]).  
Regarding claim 12, Yonemura discloses the method of claim 11, wherein forming the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) includes depositing (Fig. 6; [0095]-[0096]) a first metal layer (Fig. 6, oxide precursor film in combination; [0095]) and annealing ([0099]) the substrate (Fig. 6, 110; [0095]) to convert ([0099]) at least a portion of the first oxide precursor film in combination; [0095]) to a metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]).  
Regarding claim 15, Yonemura discloses the method of claim 12, wherein forming (Fig. 6; [0095]-[0096]) the seed layer (Fig. 6, 70a; [0096]) includes depositing (Fig. 6; [0095]-[0096]) a second metal layer (Fig. 6, 70a; [0096]) and annealing ([0096]) the substrate (Fig. 6, 110; [0095]) to convert ([0096]) at least a portion of the second metal (Fig. 6, 70a; [0096]) to a metal oxide seed layer (Fig. 6, 70a; [0096]).  
Regarding claim 16, Yonemura discloses the method of claim 15, wherein forming (Fig. 6; [0095]-[0096]) the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]), depositing (Fig. 6; [0095]-[0096]) the lower electrode (Fig. 6, 60; [0096]) and forming (Fig. 6; [0095]-[0096]) the seed layer (Fig. 6, 70a; [0096]) comprise physical vapor depositions (Fig. 6; [0095]-[0096]).  
Regarding claim 17, Yonemura discloses the method of claim 11, wherein forming (Fig. 6; [0095]-[0096]) the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) comprises forming (Fig. 6; [0095]-[0096]) a metal or metal oxide layer (Fig. 6, 52/oxide precursor film in combination; [0095]).  
Regarding claim 18, Yonemura discloses the method of claim 15, wherein forming (Fig. 6; [0095]-[0096]) the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) comprises depositing (Fig. 6; [0095]-[0096]) metallic titanium ([0100]), chromium, nickel or a combination thereof.  
Regarding claim 19, Yonemura discloses the method of claim 11, wherein the PMNPT piezoelectric layer (Fig. 6, 70m; [0085]) has a <001> crystallographic orientation ([0082]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable 
over Yonemura in view of Imanaka et al. (U.S. Publication No. 2004/0227227; hereinafter “Imanaka”).
Regarding claim 5, Yonemura teaches the device of claim 3, wherein the metal or metal oxide layer adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]). Yonemura does not teach a layer composed of metallic chromium, nickel or an alloy thereof. 
Imanaka, however, does teach a layer composed of metallic chromium ([0288]), nickel or an alloy thereof. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yonemura to include the features of Imanaka because it would increase base 
Regarding claim 13, Yonemura teaches the method of claim 12, comprising depositing (Fig. 6; [0095]-[0096]) the first metal layer (Fig. 6, oxide precursor film in combination; [0095]) with the substrate (Fig. 6, 110; [0095]). Yonemura does not teach deposition at 20-25 °C.  
Imanaka, however, does teach deposition at 20-25 °C ([0370]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yonemura to include the features of Imanaka because it would decompose the binder thereby forming the film on the surface of the fine particles.
Regarding claim 14, Yonemura as modified teaches the method of claim 13, comprising annealing ([0099]) the first metal layer (Fig. 6, oxide precursor film in combination; [0095]).
Imanaka, however, does teach annealing at a temperature of 700-800 °C ([0315]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yonemura to include the features of Imanaka because it would eliminate the need for baking at high temperatures thereby reducing cost and increasing ease of fabrication.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Yonemura in view of Potrepka et al. (U.S. Publication No. 2016/0254439; hereinafter “Potrepka”).
Regarding claim 20, Yonemura teaches a piezoelectric device, comprising: a single crystal silicon wafer (Fig. 6, 110/51 in combination; [0095]) having a <001> crystallographic orientation ([0082]); a silicon oxide layer (Fig. 6, 51; [0095]) on the silicon wafer (Fig. 6, 110/51 in combination; [0095]); a titanium oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]; [0100]) on the silicon oxide layer (Fig. 6, 51; [0095]), the titanium oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]; [0100]); a platinum ([0077]) lower electrode (Fig. 6, 60; [0096]) on the metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]); a titanium oxide seed layer (Fig. 6, 70a; [0091]; [0096]) on the platinum ([0077]) lower electrode (Fig. 6, 60; [0096]), the titanium oxide seed layer (Fig. 6, 70a; [0091]; [0096]); a lead magnesium niobate-lead titanate (PMNPT) piezoelectric layer (Fig. 6, 70m; [0085]) having a <001> crystallographic orientation ([0082]) on the titanium oxide seed layer (Fig. 6, 70a; [0091]; [0096]); and a platinum ([0077]) upper electrode (Fig. 6, 80; [0095]) on the PMNPT piezoelectric layer (Fig. 6, 70m; [0085]). Yonemura does not teach an adhesion layer having a thickness of 25-40nm, an electrode having a <111> crystallographic orientation, and a seed layer having a thickness of 1-5nm. similar
Potrepka, however, does teach an adhesion layer having a thickness of 25-40nm (“the crystalline textured layer is approximately 1 nm to 300 nm thick” - [Claim 18]), an electrode having a <111> crystallographic orientation (“depositing a 111 or 100 oriented textured conducting material for use as an electrode” - [Abstract]), and a seed layer having a thickness of 1-5nm (“3.5 nm TiO2 seed layer”  - [0020]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yonemura to include the features of Potrepka because it would process the layers within the deposition chamber thereby providing minimized exposure to ambient contamination and improving texturing in the resulting films.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837